DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 6/15/2019.  Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-14 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-14 are to a statutory category. For example, independent claim 1, and similarly independent claims 2, 6, 9 13 and 14, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for recording dental information for a patient; updating a dental record; recording and/or displaying dental information for a patient; displaying dental information for a patient; and a system for recording dental information for a patient by

CLAIM 1:
(a) providing a model, wherein said model comprises independently modifiable representations of oral structures including teeth, soft and/or bony structures, wherein each of said oral structures comprises a base structure and one or more attributes which optionally comprise one or more properties, wherein the one or more attributes may be independently activated and the one or more properties of said attributes may be independently activated to form a representation of said patient’s oral/dental cavity;

(b) receiving input from a user, the input comprising one or more characteristic(s) of said patient’s oral cavity;

(c) independently modifying one or more representations of oral structures of said model based on said received user input and thereby generating a dental report for said patient, wherein each of said one or more base structures to be modified is modified by activating one or more of the one or more of the attributes and optionally activating one or more of the one or more of properties of any activated attributes to produce a representation of said one or more oral structures of said patient;

(d) optionally outputting the dental report, optionally on a visual display; and

(e) optionally storing the dental report in a patient database file associated with the patient.

CLAIM 2:
(a) retrieving a dental report from a patient database file located in a first database, the patient database file associated with a patient, wherein the dental report includes a model comprises independently modifiable representations of oral structures including teeth, soft and/or bony structures, wherein each of said representations of oral structures comprises a base structure and one or more attributes which may be independently activated/deactivated, wherein each of the one or more attributes optionally comprises one or more properties which may be independently activated/deactivated; wherein one or more of said representations of oral structures optionally has previously been modified in light of one or more historical characteristic(s) of said patient’s oral cavity;

(b) receiving input from a user, the input comprising one or more characteristic(s) of said patient’s oral cavity;

(c) comparing said one or more characteristic(s) with said one or more historical characteristic(s) of said dental model with said input and if said one or more characteristic(s) differs from said one or more historical characteristic(s) independently modifying one or more representations of oral structures of said model based on said received user input by activating/deactivating one or more of the one or more of the attributes and/or activating/deactivating one or more of the one or more of properties of said one or more attributes to produce a current representation of said one or more oral structures of said patient and thereby updating said dental report for said patient;

(d) optionally outputting the dental report, optionally on a visual display; and

(e) optionally storing the dental report in a patient database file associated with the patient.

CLAIM 6:
providing one or more modifiable representations oral structures, wherein each of said one or more representations oral structures comprises a base structure and one or more attributes which optionally comprise one or more properties, wherein the one or more attributes may be independently activated/deactivated and the one or more properties of said attributes may be independently activated/deactivated to form a representation of said patient’s oral/dental cavity; and

activating/deactivating one or more of the one or more of the attributes and optionally activating/deactivating one or more of the one or more of properties of any activated attributes to produce a representation of said dental information.

CLAIM 9:
displaying a graphical presentation of one or more oral structures, wherein each of said one or more oral structures comprises a base structure and one or more attributes which optionally comprise one or more properties, wherein the one or more attributes may be independently activated/deactivated and the one or more properties of said attributes may be independently activated/deactivated to form a representation of said patient’s oral/dental cavity.

CLAIM 13:
a computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer to perform the method of claim 1.

CLAIM 14:
a system for electronic recording dental information for a patient, said system comprising a processor and a computer readable storage media comprising executable instructions thereon that when executed by said processor to perform the method claim 1.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-14 recite an abstract idea.  More specifically, the independent claims include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claims 1, 2 and 13-14 recite “independently modifying one or more representations”; claim 6 recites “providing one or more modifiable representations oral structures”; claim 9 recites “displaying a graphical presentation” which can be mental processes because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing a dental patient and their dental information). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claims but further describe the elements in the independent claims and/or recite field of use limitations. For example, 3 merely recites the types of information used (i.e., attributes corresponding to dental pathologies and anomalies) and therefore recites the same abstract idea recited in the independent claim. Claim 4 merely recites the types of information used (i.e., attributes corresponding to dental restorations) and therefore recites the same abstract idea recited in the independent claim. Claim 5 merely recites the types of information used (i.e., attributes corresponding to the absence of a tooth) and therefore recites the same abstract idea recited in the independent claim. Claim 7 merely recites displaying attributes as textual representations and therefore recites the same abstract idea recited in the independent claim. Claim 8 merely recites the displaying properties as textual representations and therefore recites the same abstract idea recited in the independent claim. Claim 10 merely recites a base structure as being a graphical representation and therefore recites the same abstract idea recited in the independent claim. Claim 11 merely recites the 
In regards to (2A2), the claims, under a broad and reasonable interpretation, are practically devoid of any technology whatsoever. More specifically, the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims’ additional elements (Claim 13: a computer readable memory storing computer executable instructions; Claim 14: electronic) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer readable memory storing computer executable instructions and electronic which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0081]-[0083] of applicant's specification (US 2019/0333644) recites that the system/method is implemented using devices having a visual display and input means, including but not limited to a mobile device, desktop computer, tablet computer and wearable device among any other device that will be readily understood by the skilled person, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovskaia et al. (US 2004/0128010), in view of Badawi (US 2014/0324919).

CLAIM 1
Pavlovskaia teaches a method of recording dental information for a patient (Pavlovskaia: abstract), said method comprising the steps of:
(a) providing a model, wherein said model comprises independently modifiable representations of oral structures including teeth, soft and/or bony structures, wherein each of said oral structures comprises a base structure and one or more attributes which optionally comprise one or more properties, wherein the one or more attributes may be independently activated and the one or more properties of said attributes may be independently activated to form a representation of said patient’s oral/dental cavity (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of 
(b) receiving input from a user, the input comprising one or more characteristic(s) of said patient’s oral cavity (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0034] “an initial digital data set (IDDS) representing an initial tooth arrangement is obtained (step 202). The IDDS may be obtained in a variety of ways. For example, the patient's teeth may be scanned or imaged using X-rays, three dimensional X-rays, computer-aided tomographic images or data sets, or magnetic resonance images, among others”; FIGS. 1-9);
(c) independently modifying one or more representations of oral structures of said model based on said received user input and thereby generating a dental report for said patient, wherein each of said one or more base structures to be modified is modified (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0035], [0039] “abstract model of idealized teeth placement which is customized to the patient's teeth”; FIGS. 1-9);
(d) optionally outputting the dental report, optionally on a visual display (Pavlovskaia
(e) optionally storing the dental report in a patient database file associated with the patient (Pavlovskaia: abstract; ¶¶ [0010]-[0011], [0054], [0090]-[0095] “storage subsystem”; FIGS. 1-9).

Pavlovskaia does not appear to explicitly teach the following:
by activating one or more of the one or more of the attributes and optionally activating one or more of the one or more of properties of any activated attributes to produce a representation of said one or more oral structures of said patient.

Badawi, however, teaches the following:
by activating one or more of the one or more of the attributes and optionally activating one or more of the one or more of properties of any activated attributes to produce a representation of said one or more oral structures of said patient (Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and system for electronic dental charting that enables a user to select various visual parameters, as taught by Badawi, with the method and system for efficient data representation of teeth models, as taught by Pavlovskaia, with the motivation of facilitating dental charting and treatment (Badawi: ¶¶ [0003]-[0009]).

CLAIM 2
Pavlovskaia teaches the method of updating a dental record comprising the steps of:

(a) retrieving a dental report from a patient database file located in a first database, the patient database file associated with a patient, wherein the dental report includes a model comprises independently modifiable representations of oral structures including teeth, soft and/or bony structures, wherein each of said representations of oral structures comprises a base structure (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0035], [0039]; FIGS. 1-9);
(b) receiving input from a user, the input comprising one or more characteristic(s) of said patient’s oral cavity (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0034] “an initial digital data set (IDDS) representing an initial tooth arrangement is obtained (step 202). The IDDS may be obtained in a variety of ways. For example, the patient's teeth may be scanned or imaged using X-rays, three dimensional X-rays, computer-aided tomographic images or data sets, or magnetic resonance images, among others”; FIGS. 1-9);
(d) optionally outputting the dental report, optionally on a visual display (Pavlovskaia: abstract; ¶¶ [0010]-[0011], [0091], [0092] “printer and a display subsystem”; FIGS. 1-9); and
(e) optionally storing the dental report in a patient database file associated with the patient. (Pavlovskaia: abstract; ¶¶ [0010]-[0011], [0054], [0090]-[0095] “storage subsystem”; FIGS. 1-9).

Pavlovskaia 
and one or more attributes which may be independently activated/deactivated, wherein each of the one or more attributes optionally comprises one or more properties which may be independently activated/deactivated; wherein one or more of said representations of oral structures optionally has previously been modified in light of one or more historical characteristic(s) of said patient’s oral cavity;
(c) comparing said one or more characteristic(s) with said one or more historical characteristic(s) of said dental model with said input and if said one or more characteristic(s) differs from said one or more historical characteristic(s) independently modifying one or more representations of oral structures of said model based on said received user input by activating/deactivating one or more of the one or more of the attributes and/or activating/deactivating one or more of the one or more of properties of said one or more attributes to produce a current representation of said one or more oral structures of said patient and thereby updating said dental report for said patient.

Badawi, however, teaches the following:
and one or more attributes which may be independently activated/deactivated, wherein each of the one or more attributes optionally comprises one or more properties which may be independently activated/deactivated; wherein one or more of said representations of oral structures optionally has previously been modified in light of one or more historical characteristic(s) of said patient’s oral cavity (Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45); and
(c) comparing said one or more characteristic(s) with said one or more historical characteristic(s) of said dental model with said input and if said one or more characteristic(s) differs from said one or more historical characteristic(s) independently modifying one or more Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).

The motivation to include the teachings of Badawi with the teachings of Pavlovskaia is the same as that of claim 1 above and is incorporated herein.

CLAIM 3
Pavlovskaia does not appear to explicitly teach the method of claim 1, wherein at least one of the one or more attributes comprises one or more of the following dental pathologies and anomalies: Dental Caries, Recurrent Decay, Periapical Abscesses, Gingival or Periodontal Abscesses, Gingival Ulcers, Broken teeth, Retained roots, Impacted Teeth, Supernumerary Teeth, Submerging Teeth, Retained Deciduous Teeth, Gingival Recessions, Gingival Bleeding, Gingival Pus, Furcation Involvements, Gingival Redness, Gingival Hypertrophy, Gingival Hyperplasia, Rotated teeth, Tipped Teeth, Overerupted Teeth, Fistulas, Tooth Abrasion, Tooth erosion, Occlusal wear, Odontomas, Tooth fusions, Tooth germinations and Diastemas.
Badawi, however, teaches wherein at least one of the one or more attributes comprises one or more of the following dental pathologies and anomalies: Dental Caries, Recurrent Decay, Periapical Abscesses, Gingival or Periodontal Abscesses, Gingival Ulcers, Broken teeth, Retained roots, Impacted Teeth, Supernumerary Teeth, Submerging Teeth, Retained Deciduous Teeth, Gingival Recessions, Gingival Bleeding, Gingival Pus, Furcation Involvements, Gingival Redness, Gingival Hypertrophy, Gingival Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).
The motivation to include the teachings of Badawi with the teachings of Pavlovskaia is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Pavlovskaia does not appear to explicitly teach the method of claim 1, wherein at least one of the one or more attributes comprises one or more of the following dental restorations: Amalgams, Composite Resins, Porcelain Fused to Metal crowns, Full Gold Crowns, Full Metal Crowns, Porcelain Jacket Crowns, Full Porcelain Crowns, Porcelain Veneers, 3/4 Metal Crowns, Metal Inlays, Porcelain Inlays, Bridge Abutments, Bridge Pontics, Dental Implants, Maryland Bridges, Endodontic Treatments, Endodontic posts and Pit and Fissure Sealants.
Badawi, however, teaches wherein at least one of the one or more attributes comprises one or more of the following dental restorations: Amalgams, Composite Resins, Porcelain Fused to Metal crowns, Full Gold Crowns, Full Metal Crowns, Porcelain Jacket Crowns, Full Porcelain Crowns, Porcelain Veneers, 3/4 Metal Crowns, Metal Inlays, Porcelain Inlays, Bridge Abutments, Bridge Pontics, Dental Implants, Maryland Bridges, Endodontic Treatments, Endodontic posts and Pit and Fissure Sealants (Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).
The motivation to include the teachings of Badawi with the teachings of Pavlovskaia is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Pavlovskaia does not appear to explicitly teach the method of claim 1, wherein at least one of the one or more attributes indicates the absence of a tooth.
Badawi, however, teaches wherein at least one of the one or more attributes indicates the absence of a tooth (Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).
The motivation to include the teachings of Badawi with the teachings of Pavlovskaia is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Claim 6 repeats substantially the same limitations as those in claims 1-2. As such, claim 6 is rejected for substantially the same reasons given for claims 1-2 and are incorporated herein.

CLAIM 7
Pavlovskaia teaches the method of claim 1, wherein said attributes are displayed as visual representations and/or textual representations (Pavlovskaia: abstract; ¶¶ [0010]-[0011], [0091], [0092] “printer and a display subsystem”; FIGS. 1-9).

CLAIM 8
Pavlovskaia teaches the method of claim 1, wherein said properties are displayed as textual representations (Pavlovskaia: abstract; ¶¶ [0010]-[0011], [0091], [0092] “printer and a display subsystem”; FIGS. 1-9).

CLAIM 9
Claim 9 repeats substantially the same limitations as those in claims 1, 2 and 6. As such, claim 9 is rejected for substantially the same reasons given for claims 1, 2 and 6 and are incorporated herein.

CLAIM 10
Pavlovskaia does not appear to explicitly teach the method of claim 9, wherein said base structure comprises a base graphical representation, and each of said attributes comprises a graphical overlay.
Badawi, however, teaches wherein said base structure comprises a base graphical representation, and each of said attributes comprises a graphical overlay (Badawi: abstract; ¶¶ [0005]-[0009], [0095]-[0131], [0133]; FIGS. 1-45).
The motivation to include the teachings of Badawi with the teachings of Pavlovskaia is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Pavlovskaia teaches the method of claim 1, wherein said model is three dimensional (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0035], [0039], [0070] “3-D images”; FIGS. 1-9).

CLAIM 12
Pavlovskaia teaches the method of claim 1, wherein said input is voice or manual (Pavlovskaia: abstract; ¶¶ [0010] “generates a computer model of one or more teeth, by receiving as input a digital data set of meshes representing the teeth; creating a parametric representation of the digital data set; and displaying the computer model of the teeth using the parametric representation”, [0011], [0035], [0039], [0070] “touchscreen…voice”; FIGS. 1-9).

CLAIMS 13-14
Claims 13-14 repeat substantially the same limitations as those in claim 1. As such, claims 13-14 are rejected for substantially the same reasons given for claim 1 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Badawi et al. (US 2016/0055312) – ELECTRONIC DENTAL CHARTING

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686